Citation Nr: 0500297	
Decision Date: 01/06/05    Archive Date: 01/19/05	

DOCKET NO.  03-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 2000 to 
August 2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which granted service connection for 
lumbosacral strain and assigned a 10 percent evaluation 
effective from August 2001.  The case is not ready for 
appellate review and must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


REMAND

The veteran was provided a VA orthopedic examination in May 
2002.  The findings from that examination were lumbosacral 
spine strain with some minor limitation of motion.  
Subsequent to this examination, however, a considerable 
amount of private medical records were submitted which 
include MRI examinations.  

Although all x-ray studies on file from service and 
thereafter are essentially normal, an August 2001 private MRI 
revealed a mild broad disc protrusion at L5-S1 with a 
"mild" left neural foraminal narrowing.  By April 2003, 
another private MRI noted that this broad disc protrusion at 
L5-S1 now resulted in a "severe" neural foraminal stenosis 
on the left, and "moderate to severe" stenosis on the 
right.  Although significant low back disability is not 
revealed on physical examination, the veteran has 
consistently complained of low back pain involving both the 
left and right legs.  

Although the veteran is only service connected at present for 
lumbosacral strain, in the absence of any evidence of any 
acute post-service trauma or injury, it would appear that 
service connection for disc disease of the lumbosacral spine 
may be warranted.  In light of the significant private 
diagnostic evidence submitted subsequent to the veteran's 
initial VA examination, the Board finds that the veteran 
should be referred for another VA neurological examination 
specifically for the purpose of identifying neurological 
involvement sufficient to warrant a proper schedular 
evaluation and in accordance with the new schedular criteria 
at 38 C.F.R. §4.71a, Diagnostic Code 5293.  Although 
incapacitating episodes as described in that diagnostic code 
are not shown by the evidence on file, the Board and the RO 
must consider evaluating the veteran with separate 
evaluations of his chronic orthopedic and neurologic 
manifestations, combining them under §4.25.  The 
representative in its most recent argument of November 2004 
has requested this appeal be remanded for neurological 
examination, and the Board concurs.

Accordingly the case is REMANDED to the RO for the following:

1.  The RO should refer the veteran for a 
VA neurological examination.  The 
veteran's claims folder must be provided 
to the VA physician for review in 
conjunction with the examination.  The 
focus of the examination is the veteran's 
lumbar sacral spine with specific 
attention directed to the MRI findings in 
2001 and 2003.  In addition to providing 
a proper range of motion study for the 
lumbosacral spine and other physical 
examination, the neurologist is 
specifically requested to evaluate, with 
diagnostic studies if necessary, the 
extent to which the veteran has 
neurological impairment of the lower 
extremities associated with disc disease 
at L5-S1.  The physician should also take 
a history from the veteran for the 
purpose of determining whether he reports 
having incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intravertebral disc 
syndrome, that require bed rest 
prescribed by a physician and treatment 
by a physician.  The neurologist should 
also discuss any periodic increases in 
functional impairment caused by flare-ups 
or periodic increases in symptoms 
attributable to the veteran's low back 
disorder.  A complete report of 
examination with an explanation of all 
conclusions reached is essential.

2.  After completing the above 
development, the RO should again address 
the veteran's claim.  If the decision is 
not to his satisfaction, he and the 
representative must be provided with a 
supplemental statement of the case and 
offered an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need so nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

